UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4828
LARRY ENDICOTT, a/k/a Frankie,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
              Joseph Robert Goodwin, District Judge.
                             (CR-00-35)

                      Submitted: April 27, 2001

                       Decided: May 17, 2001

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jane Moran, LAW OFFICES OF JANE MORAN, Williamson, West
Virginia, for Appellant. Rebecca A. Betts, United States Attorney,
Lisa A. Green, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.
2                     UNITED STATES v. ENDICOTT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Larry Endicott appeals the 210-month sentence he received after
pleading guilty to money laundering, in violation of 18 U.S.C.A.
§ 1956(h) (West 2000). He contends the district court erred in finding
his case was not an extraordinary one in which adjustments for both
obstruction of justice and acceptance of responsibility should be
given. See U.S. Sentencing Guidelines Manual § 3E1.1, comment.
(n.4) (1998). Endicott further argues his sentence violates due pro-
cess. We affirm.

   Endicott was arrested in March 2000, pursuant to an indictment
charging a drug conspiracy. He was released and placed on electronic
monitoring. Endicott then cut off the electronic monitoring device,
failed to report to the probation officer, and failed to appear for
arraignment on a superseding indictment. The court found Endicott’s
conduct warranted an enhancement for obstruction of justice and
declined to adjust Endicott’s offense level for acceptance of responsi-
bility.

   The denial of an adjustment for acceptance of responsibility is a
factual determination reviewed for clear error. United States v. Miller,
77 F.3d 71, 74 (4th Cir. 1996). The determinations of the district court
on review are due great deference. United States v. Nale, 101 F.3d
1000, 1005 (4th Cir. 1996) (citing USSG § 3E1.1, comment. (n.5)).
The burden is on the defendant to establish by a preponderance of the
evidence that he is entitled to the adjustment. United States v. Urrego-
Linares, 879 F.2d 1234, 1238-39 (4th Cir. 1989).

  In all but extraordinary cases, a defendant who receives an
enhancement in his sentence for obstruction of justice is ineligible for
a reduction for acceptance of responsibility. USSG § 3E1.1, com-
ment. (n.4). This Circuit has not explicitly defined what circum-
                      UNITED STATES v. ENDICOTT                        3
stances amount to such an "extraordinary case" but has reviewed the
facts on a case-by-case basis. See, e.g., United States v. Murray, 65
F.3d 1161, 1165-66 (4th Cir. 1995); United States v. Melton, 970 F.2d
1328, 1335-36 (4th Cir. 1992); United States v. Hicks, 948 F.2d 877,
885 (4th Cir. 1991). We find the district court’s denial of a downward
adjustment for acceptance of responsibility was not clearly errone-
ous.*

   Endicott argues he was prejudiced by the Government’s delay in
charging him, violating his constitutional right to due process. Gener-
ally, the Government is not required to justify an extended investiga-
tion. See United States v. Jones, 18 F.3d 1145, 1155 (4th Cir. 1994).
We find this claim is without merit.

   Lastly, Endicott argues that denying him an acceptance of responsi-
bility adjustment was fundamentally unfair due to his actions in
admitting the offense, disclosing uncharged activity, and cooperating
with the Government. We find this argument to be without merit.

   Accordingly, we affirm Endicott’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED

   *We have reviewed the record and are satisfied the district court rec-
ognized its authority to grant an adjustment for acceptance of responsi-
bility in an extraordinary case.